DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-15, the prior art of record does not teach a display device comprising: a display panel; a frame located at a rear of the display panel; an optical plate located between the frame and the display panel; a guide panel coupled to the frame, the guide panel being configured to support the optical plate, the guide panel being configured to provide a space between the optical plate and the frame; and a light source and a substrate configured to provide light to the optical plate in the space wherein: the display panel comprises: an active area configured to display an image; and an inactive area formed at an edge of the active area, the inactive area being configured not to display an image, the display panel is coupled to the optical plate via a first adhesive member disposed in contact with the inactive area, the optical plate is fixed to the guide panel via a second adhesive member disposed in contact with an area corresponding to the inactive area between the optical plate and the guide panel, and the guide panel comprises: a seating surface facing the optical plate; and a receiving surface formed inwardly of the guide panel from the seating surface and at which the second adhesive member is located.
Kang US 20210124209 as previously cited is the closest prior art.  Kang does teach a display device comprising: a display panel; a frame located at a rear of the display panel; an optical plate located between the frame and the display panel; a guide panel coupled to the frame, the guide panel being configured to support the optical plate, the guide panel being configured to provide a space between the optical plate and the frame; and a light source and a substrate configured to provide light to the optical plate in the space, wherein the display panel comprises: an active area configured to display an image; and an inactive area formed at an edge of the active area, the inactive area being configured not to display an image, the display panel is coupled to the optical plate via a first adhesive member disposed in contact with the inactive area, and the optical plate is fixed to the guide panel via a second adhesive member disposed in contact with an area corresponding to the inactive area between the optical plate and the guide panel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871